Hammond, J.
The plaintiff was discharged before the end of the year, and the only question finally left to the jury was whether the defendant was justified in so discharging him, the plaintiff contending that the cause of his discharge was that he was a “union man,” and the defendant contending that the cause was the misconduct of the plaintiff. There was evidence in support of each contention.
The only question before us is whether the conversation between the plaintiff and one Hickman was properly admitted. Clearly it was not admissible to prove the terms of the contract, because the contract subsequently was reduced to writing. But the burden of showing the scope of Hickman’s authority was upon the plaintiff; and the chief objection is that there was no evidence outside the conversation itself tending to show the authority of Hickman to make any representation about the existence of labor troubles, or to guarantee that there were no labor troubles in the defendant’s shop, or to “guarantee the. rest of the conditions.” Of course the scope of the authority cannot be proved by the statement of the agent alone. The admission of the evidence therefore was error.
It is urged by the plaintiff however that the error, if any, was not prejudicial to the defendant. But it is to be presumed that the jury thought they had a right to take it into consideration, and it is obvious that it might lead them into a train of thought not logical to the issue and yet harmful to the defendant.

Exceptions sustained.